                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  AUSTIN SUMMITT,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )       No.:     3:20-CV-473-CLC-HBG
                                                   )
  CORPORAL LONGMIRE and                            )
  CORPORAL DYCZARICK,                              )
                                                   )
                Defendants.                        )

                                       JUDGMENT ORDER

        In accordance with the Memorandum entered today, Plaintiff’s motion to dismiss this pro

 se prisoner’s civil rights action for violation of 42 U.S.C. § 1983 [Doc. 51] is GRANTED, and

 this action is DISMISSED WITHOUT PREJUDICE. Defendant Dyczarick’s motion for

 summary judgment [Doc. 27] is DENIED AS MOOT.

        Further, the Court CERTIFIED in the Memorandum that any appeal from this order would

 not be taken in good faith, so should Plaintiff file a notice of appeal, he is DENIED leave to appeal

 in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.


        SO ORDERED.

        ENTER:


                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




Case 3:20-cv-00473-CLC-HBG Document 53 Filed 08/04/21 Page 1 of 2 PageID #: 233
 ENTERED AS A JUDGMENT
     s/ LeAnna R. Wilson
    CLERK OF COURT




                                       2
Case 3:20-cv-00473-CLC-HBG Document 53 Filed 08/04/21 Page 2 of 2 PageID #: 234
